Order entered March 3, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00042-CV

            CBS STATIONS GROUP OF TEXAS, LLC, Appellant

                                          V.

                           CEDRIC BURNS, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-00669

                                     ORDER

      Before the Court is appellant’s February 22, 2021 motion for an extension of

time to file its brief on the merits. We GRANT the motion and extend the time to

March 29, 2021. We caution appellant that further extensions requests in this

accelerated appeal will be disfavored.


                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE